DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Ali Imam (Reg. No.58755) on 02/22/2022. 

The application has been amended as follows: 
Please replace claim 1 with following:
1. An endoscope system comprising:
	an electronic endoscope configured to capture an image of a biological tissue; and

	wherein the blood vessel region determination unit is configured to calculate an approximation degree as the likelihood of the blood vessel region, for each pixel of the image, using a spatial filter with respect to a pixel row of at least one stage of the image extracted along one direction of array directions of pixels of the image, the approximation degree representing a degree of approximation to a pattern shape that approximates to a blood vessel shape, by a numerical value, and the spatial filter being composed of a plurality of pixels whose pixel values are represented so as to correspond to the pattern shape, and
	a size of the spatial filter along the one direction is larger than that of the spatial filter along an orthogonal direction orthogonal to the one direction, 
wherein a ratio of a dimension of the spatial filter in the one direction to a dimension of the spatial filter in the orthogonal direction is 20 to 100.

Please cancel claim  5.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to ENDOSCOPE SYSTEM.

Prior art was found for the independent claim 1 as follows: 
SHIRAISHI (US20160089011A1) discloses:
An endoscope system [an endoscope system 10; Fig. 1, Para 0063] comprising: an electronic endoscope conﬁgured to capture an image of a biological tissue; [i.e. An image sensor provided in the distal portion captures an image of the object; Fig. 1-2, 16, and associated text, Para 005, 0088] and 
a processor [i.e. processor device 16; Fig. 2, 16 and associated text, Para 0073] that includes an image processing unit [i.e. a normal image processor unit 66, a special image processor unit 67; Fig. 2, 16 and associated text, Para 0073] including: 
a blood vessel region determination unit conﬁgured to obtain a likelihood of a blood vessel region appearing in the image of the biological tissue as a numerical value on the basis of a shape characterizing a blood vessel, for each of a plurality of parts of the image of the biological tissue, from the image of the biological tissue obtained by the electronic endoscope; [i.e. running direction of the blood vessels is determined in advance by using a Gabor filter, the structure element having a shape suitable for the running direction of the blood vessels may be used.; Para 0142, blood vessels are extracted using the Gabor filter in vertical, horizontal, and diagonal directions; Para 0144] and 

KURI, K. S. et al. ("Automated retinal blood vessels extraction using optimized Gabor filter", 2014 International Conference on Informatics, Electronics & Vision, 24 May 2014) discloses:
wherein the blood vessel region determination unit is conﬁgured to calculate an approximation degree as the likelihood of the blood vessel region, for each pixel of the image, using a spatial ﬁlter (i.e. Optimized Gabor filter) with respect to a pixel row of at least one stage of the image extracted along one direction of array directions of pixels of the image, the approximation degree representing a degree of approximation to a pattern shape that approximates to a blood vessel shape, by a numerical value, and the spatial ﬁlter being composed of a plurality of pixels whose pixel values are represented so as to correspond to the pattern shape, and a size of the spatial ﬁlter along the one direction is larger than that of the spatial ﬁlter along an orthogonal direction orthogonal to the one direction. [i.e. Optimized Gabor filter is used 
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are
… wherein a ratio of a dimension of the spatial filter in the one direction to a dimension of the spatial filter in the orthogonal direction is 20 to 100.
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-4, 6-9 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488